Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 10, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151342                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 151342
                                                                   COA: 317697
                                                                   Wayne CC: 13-003955-FH
  TIMOTHY PATRICK MARCH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 4, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the removal of fixtures by a mortgagor from the mortgaged
  premises after a sheriff’s sale but prior to the expiration of the redemption period may
  subject the mortgagor to criminal liability for larceny; and (2) whether fixtures taken
  from real property may be the subject of larceny under MCL 750.356(1). The parties
  should not submit mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 10, 2015
           p0603
                                                                              Clerk